DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 12/22/2021 has been fully considered. Claims 2, 14 and 22 are cancelled and claims 1, 3-13 and 15-21 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, there is no support for the limitation “linear-based acrylate monomer having an unmodified inorganic particle attached thereto”. Fig. 8 of Applicant’s Specification shows monomers attached to the inorganic particle. 
However, this does not teach the limitation “linear-based acrylate monomer having an unmodified inorganic particle attached thereto” as Fig. 8 does not show that the inorganic particle is unmodified.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3, 5-8, 10-13, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kajimoto et al (JP 2012-162688) in view of Kubota et al (US 2003/0069329). A machine translation is being used as the English equivalent for Kajimoto et al (JP 2012-162688).

Regarding claim 1, 3, 5-8 and 10; Kajimoto discloses a photocurable inkjet ink composition comprising from 1% to 20% by mass of a urethane (meth)acrylate oligomer based on the total mass of the photocurable inkjet ink composition (paragraphs [0006]-[0008]), wherein the urethane (meth)acrylate oligomer is an aliphatic urethane (meth)acrylate oligomer (paragraph [0010]), an other polymerizable compound in an amount of from 5% to 55% by mass based on the total mass of the photocurable inkjet ink composition (paragraph [0058]), wherein the other polymerizable compound is selected from trimethylol propane tri(meth)acrylate (paragraphs [0050]-[0053]), a photopolymerization initiator of a photo radical polymerization initiator (paragraph [0061]), wherein the photopolymerization initiator is in an amount of from 5% to 20% by mass based on the total mass of the photocurable inkjet ink composition (paragraph [0067]), a coloring agent selected from a pigment and a dye (paragraph [0071]), wherein the coloring agent is in an amount of from 1% to 20% by mass based on the total mass of the photocurable inkjet ink composition (paragraph [0085]), a dispersant (paragraph [0086]), wherein the dispersant is Solsperse 36000 (paragraph [0086]) and 
The urethane (meth)acrylate oligomer of an aliphatic urethane (meth)acrylate oligomer reads on the claimed linear acrylate-based oligomer of a linear urethane acrylate oligomer being an aliphatic urethane acrylate oligomer as claimed in claims 1, 3 and 5. The other polymerizable compound of trimethylolpropane triacrylate reads on the claimed reactive acrylate-based monomer of a hyperbranched monomer having no benzene ring and trimethylolpropane triacrylate as claimed in claims 1, 6 and 7. The photo radical polymerization initiator reads on the claimed ultraviolet curable initiator.
The amount of urethane (meth)acrylate oligomer overlaps the claimed range for the linear acrylate-based oligomer.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have printed matter excellent in flexibility (paragraph [0044] of Kajimoto). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Kajimoto does not appear to explicitly disclose the photocurable inkjet ink composition comprising a linear acrylated-based monomer having an inorganic particle attached thereto and present in an amount of 0.1% to 15% by weight based on the total 

However, Kubota discloses an ink composition (paragraph [0037]) comprising a colorant of a water-based pigment dispersion (paragraphs [0040] and [0081]), wherein the water-based pigment dispersion is a pigment encapsulated in a polymer produced from a polymerizable surfactant and a monomer (paragraph [0081]), wherein the water-based pigment dispersion is in an amount of 1 to 10 by weight based on the ink composition (paragraph [0084]), wherein the pigment comprises titanium oxide (paragraphs [0042] and [0085]), wherein the monomer comprises isobornyl acrylate (paragraph [0095]) and wherein the ink composition is deposited by an ink jet recording method (paragraph [0033]).

Kajimoto and Kubota are analogous art because they are from the same field of inkjet inks. Kajimoto is drawn to a photocurable inkjet ink composition (see paragraph [0010] of Kajimoto).  Kubota is drawn to an ink composition is deposited by an ink jet recording method (see paragraph [0033] of Kubota).

It would have been obvious to one of ordinary skill in the art having the teachings of Kajimoto and Kubota before him or her, to modify the inkjet ink of Kajimoto to include the water-based pigment dispersion of Kubota in the inkjet ink of Kajimoto because having the required water-based pigment dispersion in the required amount provides 

Regarding claim 11, Kajimoto discloses the photocurable inkjet ink composition comprising the photo radical polymerization initiator being selected from fluorenone, fluorene, benzaldehyde, benzophenone, xantone and anthraquinone (paragraph [0064]).

Regarding claim 12, Kajimoto discloses the photocurable inkjet ink composition comprising the viscosity being 5 to 20 mPa-s at room temperature (paragraph [0093]).

Regarding claim 13, Kajimoto discloses a recorded matter (paragraph [0088]) 
comprising a cured film disposed on a recording medium by discharging and curing a photocurable inkjet ink composition (paragraph [0092]), wherein the recording medium is a non-absorptive recording medium selected from stainless steel (paragraph [0091]) and wherein the cured film is formed from the photocurable inkjet ink composition of Kajimoto and Kubota as stated above.
The recorded matter reads on the claimed inkjet printed steel plate. The cured film reads on the claimed inkjet printed layer. 

Regarding claims 20 and 21, Kajimoto discloses an inkjet recording method comprising discharging a photocurable inkjet ink composition onto a recording medium from an inkjet head (paragraphs [0044] and [0092]), irradiating the photocurable inkjet .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kajimoto et al (JP 2012-162688) in view of Kubota et al (US 2003/0069329) in further view of Nakane (US 2011/0234681). A machine translation is being used as the English equivalent for Kajimoto et al (JP 2012-162688).

Kajimoto and Kubota relied upon as described above.

Regarding claim 4, Kajimoto and Kubota do not appear to explicitly disclose the photocurable inkjet ink composition comprising a linear epoxy acrylate oligomer being selected from an aliphatic polyglycidyl epoxy acrylate oligomer.

However, Nakane disclose a photocurable ink composition comprising an epoxy acrylate oligomer of CN120 (paragraphs [0043] and [0048]).
CN120 is the trademark name for bisphenol A diglycidyl diacrylate

Kajimoto, Kubota and Nakane are analogous art because they are from the same field of inkjet inks. Kajimoto is drawn to a photocurable inkjet ink composition (see paragraph [0010] of Kajimoto). Kubota is drawn to an ink composition is deposited by an 

It would have been obvious to one of ordinary skill in the art having the teachings of Kajimoto, Kubota and Nakane before him or her, to modify the inkjet ink of Kajimoto and Kubota to include the epoxy acrylate oligomer of Nakane in the inkjet ink of Kajimoto because having the required epoxy acrylate oligomer provides favorable curing properties (paragraph [0054] of Nakane).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kajimoto et al (JP 2012-162688) in view of Kubota et al (US 2003/0069329) in further view of Matsumoto et al (US 2011/0227992). A machine translation is being used as the English equivalent for Kajimoto et al (JP 2012-162688).

Kajimoto and Kubota are relied upon as described above.

Regarding claim 9, Kajimoto and Kubota do not appear to explicitly disclose the photocurable inkjet ink composition comprising the inorganic particle having a particle diameter in a range of 2 to 500 nm.

However, Matsumoto disclose an inkjet ink composition comprising an inorganic pigment selected from titanium dioxide (paragraph [0073]), the pigment coated with a 

Kajimoto, Kubota and Matsumoto are analogous art because they are from the same field of inkjet inks. Kajimoto is drawn to a photocurable inkjet ink composition (see paragraph [0010] of Kajimoto). Kubota is drawn to an ink composition is deposited by an ink jet recording method (see paragraph [0033] of Kubota). Matsumoto is drawn to an inkjet ink composition (see Abstract of Matsumoto).

It would have been obvious to one of ordinary skill in the art having the teachings of Kajimoto, Kubota and Matsumoto before him or her, to modify the inkjet ink of Kajimoto and Kubota to include the particle diameter of the inorganic pigment of Matsumoto for the inorganic particle of Kubota because having the required particle diameter provides excellent color reproducibility, excellent ejection properties and excellent light fastness (paragraph [0122] of Matsumoto).

Claims 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kajimoto et al (JP 2012-162688) in view of Kubota et al (US 2003/0069329) in further view of Takemoto et al (KR 10-1170872). A machine translation is being used as the English equivalent for Kajimoto et al (JP 2012-162688). A machine translation is being used as the English equivalent for Takemoto et al (KR 10-1170872). Takemoto et al (KR 10-1170872) is cited in the IDS filed 2/9/2018.

Kajimoto and Kubota are relied upon as described above.

Regarding claims 15, 16, 18 and 19; Kajimoto and Kubota do not appear to explicitly disclose the recorded matter comprising a transparent coating layer on the inkjet printed layer as claimed in claim 15, the transparent coating layer being a ultraviolet curable coating layer as claimed in claim 16, the transparent film layer having a thickness in a range of 10 to 150 µm as claimed in claim 18 and a primer layer between the steel plate and the inkjet printed layer as claimed in claim 19.

However, Takemoto discloses a decorative sheet comprising a pattern layer formed on the substrate sheet (pg. 7), the pattern layer formed by inkjet printing (pg. 8), a primer layer on one or both sides of the substrate sheet (pg. 7), a transparent surface protection layer disposed on the pattern layer (pg. 10), wherein the transparent surface protection layer is cured by ultraviolet light (pg. 11) and wherein the thickness of the transparent surface protection layer is 0.1 µm to 50 µm (pg. 12).
The transparent surface protection layer reads on the claimed transparent coating layer.
The thickness of the transparent surface protection layer overlaps the claimed range. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have the desired property for the final product (pg. 12 of Takemoto). It has been held that “[i]n the case where the claimed ranges “overlap In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Kajimoto, Kubota and Takemoto are analogous art because they are from the same field of inkjet inks. Kajimoto is drawn to a photocurable inkjet ink composition (see paragraph [0010] of Kajimoto). Kubota is drawn to an ink composition is deposited by an ink jet recording method (see paragraph [0033] of Kubota). Takemoto is drawn to a decorative sheet comprising an inkjet printed pattern layer (see Abstract and pg. 8 of Takemoto).

It would have been obvious to one of ordinary skill in the art having the teachings of Kajimoto, Kubota and Takemoto before him or her, to modify the inkjet ink of Kajimoto and Kubota to include the primer layer and transparent surface protection layer of Takemoto for the recorded matter of Kajimoto because having the required primer layer and transparent surface protection layer provides enhanced abrasion resistance, impact resistance, staining resistance, scratch resistance and weather resistance (pg. 10 of Takemoto).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kajimoto et al (JP 2012-162688) in view of Kubota et al (US 2003/0069329) in further view of Takemoto et al (KR 10-1170872) in further view of Sisler et al (US 2014/0015894). A machine translation is being used as the English equivalent for Kajimoto et al (JP 2012-162688). A machine translation is being used as the English equivalent for Takemoto et al (KR 10-1170872).

Kajimoto, Kubota and Takemoto are relied upon as described above.

Regarding claim 17, Kajimoto, Kubota and Takemoto do not appear to explicitly disclose the photocurable inkjet ink composition comprising the transparent film layer comprising polyethylene.

However, Sisler discloses a coating composition for protecting solid inkjet images (Abstract) and wherein the coating composition comprises polyethylene wax (paragraph [0042]).

Kajimoto, Kubota, Takemoto and Sisler are analogous art because they are from the same field of inkjet inks. Kajimoto is drawn to a photocurable inkjet ink composition (see paragraph [0010] of Kajimoto). Kubota is drawn to an ink composition is deposited by an ink jet recording method (see paragraph [0033] of Kubota). Takemoto is drawn to a decorative sheet comprising an inkjet printed pattern layer (see Abstract and pg. 8 of Takemoto). Sisler is drawn to a coating composition for protecting solid inkjet images (see Abstract of Sisler).

It would have been obvious to one of ordinary skill in the art having the teachings of Kajimoto, Kubota, Takemoto and Sisler before him or her, to modify the inkjet ink of 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants argue that Ganapathiappan does not disclose a linear acrylated-based monomer having an unmodified inorganic particle attached thereto.

The Examiner agrees and notes that Ganapathiappan does not disclose a linear acrylated-based monomer having an unmodified inorganic particle attached thereto and therefore the previous 103 rejections have been withdrawn.
However a new ground of rejection under 103 for claim 1 is being made by Kajimoto in view of Kubota as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785